Finch, J. (dissenting):
; It is submitted that the trial court committed no error. The plaintiff had a written agreement giving it the right to commissions on the unexpired leases in the event that the contract was termi-.' nated by the owner. The defendant sold the premises, and the new owner availed itself of the right to terminate the contract by employing its own agents. Under the contract between plaintiff and the defendant, plaintiff was entitled to thirty days’ notice of termination. Clearly as a courtesy to the new agents, the plaintiff informed them it had no objection to their assuming management, of the-property as of March first, provided that arrangement was ' satisfactory to the defendant (from whom the plaintiff theretofore had demanded payment of commissions on the unexpired terms of *791the leases), and that they might tell the defendant and the new owner that plaintiff was willing to consider the contract canceled as of that date. It is to be noted that the plaintiff did not in any way attempt to abrogate the contract ab initio, but expressly stated that the cancellation should take place from the first of March, whereupon, by the terms of its written contract, the plaintiff became entitled to commissions on the unexpired terms of the leases which commissions it is undisputed amount to $4,544.25. How is the defendant absolved from its obligation to pay these commissions? No consideration is shown for its release, and an estoppel cannot be claimed, since there is no showing of any change of position on the part of the defendant in reliance upon any act of the plaintiff. The contract of sale between the defendant and the new owner was made without notice to the plaintiff and before any of the correspondence or conversations on the subject of commissions or cancellation. When the plaintiff's president called on Mr. Holzinger, the defendant's secretary, Mr. Holzinger practically admitted the commissions to be a liability and gave as an excuse to avoid its payment that the defendant had made a contract with the new owner for the benefit of the plaintiff. Such excuse was, of course, wholly ineffectual, as the rights the plaintiff had against the defendant under its written contract could not be defeated by the defendant seeking, without the consent of the plaintiff, to substitute the liability of another for its own. The trial court, therefore, could do nothing else than direct a verdict. (Jerome v. Queen City Cycle Co., 163 N. Y. 351, 357, where the court said: “ Uncontradicted facts, with the logical deductions therefrom all pointing in the same direction, present a question of law for the court, and not a question of fact for the jury.”)
In recognition of this principle is the provision of section 457a of the Civil Practice Act (as added by Laws of 1921, chap. 372): “ The judge may direct a verdict when he would set aside a contrary verdict as against the weight of the evidence.”
It was not error to refuse to admit in evidence the contract between the defendant and Price, Waterhouse & Co., the new owner. The issue was on the obligation between the plaintiff and the defendant, and a contract between the defendant and a third party would not be relevant to this issue. Even conceding that the plaintiff might enforce such part of said contract as inured to his benefit, the effect of such contract in so far as the plaintiff is concerned could not be more than to give plaintiff an election or option to adopt the same, and all the evidence shows that plaintiff did not so elect. Even assuming, however, that the *792contract should have been admitted, the error is not sufficient to have any effect on the result and, therefore, should be disregarded. (Civ. Prac. Act, § 105.)
The judgment appealed from should be affirmed.
Judgment and order reversed and new trial granted, with costs to appellant to abide the event.